Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00244-CV

                         MERITAGE HOMES OF TEXAS LLC,
                                   Appellant

                                             v.

                              Ramiro and Dorothy GARCIA,
                                       Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-18183
                         Honorable Fred Shannon, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is dismissed. Costs of appeal are taxed against Appellant Meritage
Homes of Texas LLC.

       SIGNED May 29, 2013.


                                              _________________________________
                                              Karen Angelini, Justice